FUNK, J.
1065. SCHOOLS & SCHOOL DISTRICTS— 747. Mandamus.
The provisions of Sect. 4696 GC., as now in force, being mandatory in terms upon a county board of education, requiring such board to transfer territory, not in a centralized school district, from “a school district of the country school district to an exempted village, city or county school district, the territory of which is contiguous thereto,” where a petition signed by 75% of the electors in the territory proposed to be transferred is filed with the county board of education of the county in which such territory is located: Held, that such territory is transferred in contemplation of law from the time of the filing of such petition with such county board of education, and a writ of mandamus will issue to compel a transfer of such territory upon the neglect or refusal of such board to do so.
(Pardee, PJ., and Washburn, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.